Affirmed and Plurality Opinion and Two Concurring Opinions filed January
30, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00568-CR

                 EX PARTE DAVID WILLIAMS, Appellant


                   On Appeal from the 412th District Court
                           Brazoria County, Texas
                      Trial Court Cause No. 89988-WR

                           CONCURRING OPINION

      I concur with my colleagues on the disposition of this case, but for different
reasons.

      In this unfortunate set of circumstances, Appellant has been diagnosed with
heart failure and non-ischemic cardiomyopathy. Appellant was receiving care for
his heart condition at UTMB while in custody.

      Appellant’s condition worsened, although his cardiologist, Dr. Khalife,
could not determine if the worsening of his condition was caused by
noncompliance by Appellant or the progression of his heart disease. Appellant was
dropped from further consideration by UTMB for a transplant due to his refusal to
accept any transplant other than a “bloodless” transplant. In order to be considered
for the transplant, Appellant was required to sign a consent form for a blood
transfusion, if such a procedure became necessary, which he refused to do because
of his religious beliefs.

       Although Appellant testified to three possible medical institutions that
perform “bloodless” transplants, in response to the court’s inquiry regarding
whether those three institutions required a consent for blood if necessary,
Appellant testified that such information was “outside the scope of my
knowledge.” There is no evidence in the record that the three institutions would
consider a bloodless transplant without a consent for blood if necessary.

       Based on Appellant’s testimony, he cannot meet the requirements of article
11.25 of the Texas Code of Criminal Procedure, because removal to another place
will not change the conditions of his health, and further there is no proof that his
confinement, rather than his heart condition, is endangering his life.




                                       /s/       Margaret “Meg” Poissant
                                                 Justice


Panel consists of Chief Justice Frost and Justices Bourliot and Poissant. (Bourliot,
J., plurality) (Frost, C.J., concurring).

Publish—Tex. R. App. P. 47.2(b).




                                             2